FILED
                             UNITED STATES DISTRICT COURT                           APR 3 0 2009
                             FOR THE DISTRICT OF COLUMBIA                      NANCY MAYER WHmlNGTON, ClERK
                                                                                     U.S. OISTRICT COURT
SHAABAN SHAABAN HAPED,                         )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 09-0497
                                               )
STATE OF ISRAEL, et ai.,                       )
                                               )
               Defendants.                     )

                                  MEMORANDUM OPINION

       This matter is before the Court on consideration of plaintiff s application to proceed in

forma pauperis and pro se complaint. The Court will grant the application, and dismiss the

complaint.

       Plaintiff alleges that he and other family members "since 1948 became refugees when

their grandparents and parents [were] forcibly expelled from their own home and land in

Palestine and never allowed to return ... despite the United Nations resolutions and the U.N.

partition plan issued [in] 1947." CompI. at 3. He states that "Israeli Zionist terrorists

expropriated [the land he inherited] in violation of international law." !d. at 3-4. Among other

relief, plaintiff demands return of the property and monetary compensation of $500 million "for

using the land for more than 60 years and for lost [sic] of home, cattles, fruit trees, and other

belongings." CompI. at 15 (Request for Relief).

       Generally, "a foreign state shall be immune from the jurisdiction of the courts of the

United States and of the States." 28 U.S.C. § 1604. There are exceptions to this general rule,

and plaintiff purports to bring this action under the property expropriation exception to the

Foreign Sovereign Immunities Act ("FSIA"), which provides:
       A foreign state shall not be immune from the jurisdiction of courts of the United
       States or of the States in any case ... in which rights in property taken in violation
       of international law are in issue and that property or any property exchanged for such
       property is present in the United States in connection with a commercial activity
       carried on in the United States by the foreign state; or that property or any property
       exchanged for such property is owned or operated by an agency or instrumentality of
       the foreign state and that agency or instrumentality is engaged in a commercial
       activity in the United States[.]"

28 U.S.C. § 1605(a)(3) (emphasis added).

       The Court will dismiss the complaint on two grounds. First, the complaint does not

allege that the property allegedly expropriated by the State of Israel in violation of international

law is present in the United States in connection with a commercial activity carried on in the

United States by Israel in the United States. Second, insofar as plaintiff demands compensation

for the expropriation and use of the land, the claimed exception to the FSIA does not apply. See

Friedar v. Gov't a/Israel, 614 F. Supp. 395, 399 (S.D.N.Y. 1985) (finding Sec. 1605(a)(3)

inapplicable to an ex-Israeli soldier's claim that the Israeli Army failed to compensate him for

medical and other expenses incurred from 1948 to 1975); Canadian Overseas Ores Ltd. v.

Campania de Acero del Pacifico S.A., 528 F .Supp. 1337, 1346 (S.D.N.Y. 1982) ('[t]he language

of [the expropriation exception], applicable to tangible property, is on its face inapplicable to a

contractual right to be paid"), aff'd, 727 F.2d 274 (2d Cir. 1984).

       The Court will dismiss this action under 28 U.S.c. §1915A(b)(1) because the complaint

fails to state a claim upon which relief can be granted. An Order consistent with this

Memorandum Opinion will be issued separately on this same date.